Citation Nr: 0434357	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  96-33 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of head injury with headaches and scars.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
February 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of March 1996 and October 1998 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1997. A transcript of the hearing is of 
record.

When this case was before the Board in January 2000, the 
Board noted that the veteran had only perfected an appeal 
with respect to the issues of entitlement to a total rating 
based on unemployability due to service-connected disability 
and entitlement to an initial rating in excess of 10 percent 
for the residuals of a head injury with headaches and scars.  
The Board remanded the case to the RO for further development 
of the evidence because the medical evidence then of record 
was not adequate for purposes of evaluating the residuals of 
a head injury.  The case was returned to the Board in January 
2002.

The Board denied the veteran's claims in March 2002.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In January 
2003 the Court granted a joint motion of the parties, vacated 
the Board's decision and remanded the case for action 
consistent with the joint motion.

The Board again remanded the veteran's case to the RO in 
September 2003, for action consistent with the joint motion.  
The case was returned to the Board in December 2004.

REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The RO, in compliance with the Board's September 2003 remand, 
contacted the veteran via letter in March 2004.  The letter 
listed the evidence that had been considered in the 
adjudication of the veteran's claims and instructed the 
veteran of the evidence and information necessary to 
substantiate his claim for a higher rating for his service-
connected disability.  The letter did not, however, discuss 
the evidence and information necessary to substantiate the 
veteran's claim for a total rating based on unemployability 
due to service connected disability.

The Board notes that subsequent to the RO's May 2004 
supplemental statement of the case, VA treatment records were 
associated with the claims folder.  The veteran has not 
waived his right to have this evidence initially considered 
by the RO.

The Board further observes that in a May 2004 letter to the 
RO, the veteran's representative indicated that the veteran's 
service-connected residuals of head trauma had increased in 
severity, and that a medical examination should be provided.  
The veteran's representative also noted that the veteran was 
a patient at the Buffalo, New York and Erie, Pennsylvania VA 
Medical Centers and that records of his treatment at those 
facilities should be associated with the record.

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

The veteran should be specifically 
advised that he should identify all VA 
and non-VA treatment he has received 
since his service discharge.

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

In any event, the RO should contact the 
Buffalo, New York and Erie, Pennsylvania 
VA Medical Centers and request all 
records pertaining to treatment of the  
veteran at those facilities during the 
period pertinent to the issues on appeal.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected residuals of head injury.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.   

Any special diagnostic studies deemed 
necessary should be performed.  A 
detailed history should be elicited, to 
include all reported symptoms pertaining 
to the residuals of his head injury.

Following review of the record, physical 
examination, and any necessary testing, 
the examiner should specifically identify 
all clinical manifestations of the 
veteran's service-connected residuals of 
head injury, to include neurological 
manifestations (i.e., dizziness, 
blackouts, headaches, hearing loss, etc.) 
as well as scars.  The examiner should 
fully describe the manifestations and 
extent of disability associated with all 
such residuals.  In addition, the 
examiner must specifically address 
whether the veteran has multi-infarct 
dementia associated with brain trauma.  
The examiner should also provide an 
opinion regarding the impact of the 
service-connected disability on the 
veteran's ability to work, to include 
whether the disability is sufficient by 
itself to render the veteran 
unemployable.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  

5.  The RO should then review the claims 
folder to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal.  In adjudicating the 
evaluation of the veteran's service-
connected residuals of head injury, the 
RO should consider all potentially 
applicable diagnostic codes.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




